department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division - aug -4 uniform issue list vi lpy bli fz legend individual a ira x bank b insurance_company bank c amount h amount amount j amount l amount k this is in response to a request dated date submitted on your behalf by your your authorized representative has submitted the following facts and representations in authorized representative for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code correspondence dated date supplemented the request support of your ruling_request page in individual a attained the age of _ during the year prior to september individual a maintained an individual_retirement_account ira referred to hereinafter as ira x ira x was maintained at bank b ira x was invested in a certificate of deposit cd with bank b the cd matured on september a of the forthcoming maturity and of the interest rates it would be able to pay in the event the deposit was renewed individual a was dissatisfied with those rates and investigated other possibilities in pursuit of these possibilities he checked with insurance_company i contacted his long time automobile insurance agent and thereafter met with the agent he was advised that insurance_company had a federal savings bank bank c individual a then decided to roll over amount h from ira x to an ira account with bank c prior to that date bank b advised individual on september _ individual a received a distribution from ira x terminating his account he deposited the distribution on the same day with bank c and on the same day purchased a five year cd with bank c in amount h believing it to be a qualified ira account bank c did not follow individual a’s instructions but instead provided him with the paper work for purchasing a non tax qualified cd instead of the forms necessary to establish an ira furthermore bank c did not provide individual a with his cd and individual a did not see any need to request said cd individual a received a form 1099-r for from bank b in amount i which reflected the fact that individual a was receiving code sec_401 minimum required distributions in addition to the distribution on september which terminated his account with bank b he provided the form1099-r to his income_tax_return_preparer and advised said preparer that amount h had been rolled over and was thus nontaxable he reported and paid tax on the distributions in excess of amount h prior to the september which he believed reflected additional code sec_401 minimum distribution bank b was distributing individual a’s required distributions to him on a monthly basis after september individual a commenced to receive monthly interest payments from bank c on his cd he received a 1099-int from bank c in amount j for required distributions he delivered this form to his tax preparer who did not question whether amount j appropriately reflected individual a’s required distributions individual a’s form 1099-int for the cd showed interest of amount l which caused individual a to question the matter and led to his realization that his planned ira rollover had not gone through as he had anticipated amount h remains in individual a’s bank c cd and no part of amount h invested in the cd has been used for any purpose other than an investment individual a’s calendar_year united_states individual_income_tax_return form_1040 indicates that individual a did not include amount h in his adjusted_gross_income for said year but instead deducted amount h from amount k his total pension and ira_distributions for calendar_year based on the facts and representations it is requested that the service waive the day rollover requirement with respect to the distribution of amount h sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code page sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good ‘conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to section d i the service will consider all relevant facts and circumstances including but not limited to errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by individual a is consistent with his assertion that he attempted to roll over amount h into an jra with bank c the but he excluded it on his individual a’s bank c cd 1099-r included amount h federal_income_tax return furthermore amount h remains in therefore based on the above pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount h from ira x you are granted a period of days from the issuance of this ruling letter to complete the rollover of amount h except as noted below into an ira maintained in your name provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions the amounts deposited into another ira will be considered rollover_contributions within the meaning of sec_408 of the code page this ruling does not authorize the rollover of amounts if any that were or are required to be distributed by sec_401 of the code with respect to calendar years through which have not at yet been distributed to him no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representatives in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t3 go v sloe frances v sloan manage employee_plans technicaf group enclosures deleted copy of ruling letter notice of intention to disclose
